GRAHAM, Judge.
The only assignment of error brought forward on appeal is directed to the court’s denial of defendant’s motion to continue the case so that he might employ private counsel.
A motion for continuance is ordinarily addressed to the sound discretion of the trial court, and its ruling thereon is not subject to review absent an abuse of discretion. 2 Strong, N. C. Index 2d, Criminal Law, § 91; State v. Baldwin, 276 N.C. 690, 174 S.E. 2d 526; State v. Moses, 272 N.C. 509, 158 S.E. 2d 617. Defendant’s court-appointed counsel candidly states that he has found no authority in support of an argument that the trial court abused its discretion in denying defendant’s motion under the circumstances presented. We hold that the trial court’s findings of fact, which are not challenged, affirmatively show that there was no abuse of discretion in denying defendant’s motion.
At the request of defendant’s counsel we have reviewed the record, and we conclude that it is free from prejudicial error.
No error.
Judges Campbell and Brock concur.